--------------------------------------------------------------------------------



Exhibit 10.2
MVP AMERICAN SECURITIES, LLC
LEAD PLACEMENT AGENT AGREEMENT
November 1, 2016
MVP American Securities, LLC
8880 W. Sunset Road, Suite 232
Las Vegas, Nevada 89148


RE: MVP REIT II, Inc.
Private Placement of Series A Convertible Redeemable Preferred Stock
And Warrants to Acquire Common Stock
Ladies and Gentlemen:
MVP REIT II, Inc. (the "Company") is a Maryland corporation that has elected to
be taxed as a real estate investment trust (a "REIT") for federal income tax
purposes.  MVP Capital Partners II, LLC, a Nevada limited liability company,
serves as the Company's sponsor (the "Sponsor").
The Company proposes to offer $50,000,000 in shares of its Series A Convertible
Redeemable Preferred Stock (the "Shares"), for a purchase price of $1,000 per
Share, along with 30 detachable warrants to purchase common stock of the
Company, for every $1,000 in Preferred Shares subscribed (the "Warrants"), in a
private placement (the "Offering"), all upon the other terms and subject to the
conditions set forth in the PPM (as defined in Section 1(a)).
Upon the terms and subject to the conditions contained in this Lead Placement
Agreement (this "Agreement"), the Company hereby appoints MVP American
Securities, LLC (the "Placement Agent") to act as the lead placement agent and
dealer manager for the Offering, and the Placement Agent desires to accept such
engagement.
1. Representations and Warranties of the Company, the Advisor and the Sponsor.
The Company, the Company's advisor, MVP Realty Advisors, LLC (the "Advisor"),
and the Sponsor, hereby represent, warrant and agree, jointly and severally,
during the term of this Agreement as follows:
(a) Private Placement Memorandum. In connection with the Offering, the Company
has prepared and delivered to the Placement Agent a Confidential Private
Placement Memorandum (the "PPM").
(b) Compliance with the Securities Act. During the term of this Agreement:
(i) the PPM and any amendments or supplements thereto have complied, and will
comply, in all material respects with the Securities Act, the Securities Act
Rules and Regulations, the Securities Exchange Act of 1934, as amended (the
"Exchange Act") and the rules and regulations of the Securities and Exchange
Commission (the "Commission") promulgated thereunder (the "Exchange Act Rules
and Regulations"); and
(ii) the PPM does not, and any amendment or supplement thereto will not, include
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they are made, not misleading; provided,
however, that the foregoing provisions of this Section 1(b) will not extend to
any statements contained in or omitted from the PPM that are based upon
information furnished to the Company by the Placement Agent expressly for use in
the PPM.
(c) Securities Matters.
(i) The Company is in compliance in all material respects with all federal and
state securities laws, rules and regulations applicable to it and its
activities, including, without limitation, with respect to the Offering and the
sale of the Shares.
(ii) As of the date hereof, there has not been any notification with respect to
the suspension of the qualification of the Shares for sale in any jurisdiction.

--------------------------------------------------------------------------------



(d) Corporate Status and Good Standing. The Company is a corporation duly
organized and validly existing under the laws of the State of Maryland and is in
good standing with the State Department of Assessments and Taxation of Maryland,
with all requisite power and authority to enter into this Agreement and to carry
out its obligations hereunder.
(e) Authorization of Agreement. This Agreement is duly and validly authorized,
executed and delivered by or on behalf of the Company and, assuming due
authorization, execution and delivery of this Agreement by the Placement Agent,
will constitute a valid and legally binding agreement of the Company enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws of the
United States, any state or any political subdivision thereof which affect
creditors' rights generally or by equitable principles relating to the
availability of remedies or except to the extent that the enforceability of the
indemnity and contribution provisions contained in this Agreement may be limited
under applicable securities laws (collectively, the "Enforceability
Exceptions").
(f) No Conflicts. The execution, delivery and performance of this Agreement by
the Company, the consummation of the transactions contemplated herein and the
fulfillment of the terms hereof, do not and will not conflict with, or result in
a breach of any of the terms and provisions of, or constitute a default under:
(i) the Company's charter, bylaws, or other organizational documents, as the
case may be;


(ii) any material indenture, mortgage, deed of trust, voting trust agreement,
note, lease or other material agreement or instrument to which the Company is a
party; or
(iii) any statute, rule or regulation or order of any court or other
governmental agency or body having jurisdiction over the Company, except in the
case of clause (ii) or (iii), for such conflicts, breaches or defaults that
would not, individually or in the aggregate, result in a Company MAE (as defined
below in this Section 1(f)).
As used in this Agreement, "Company MAE" means any event, circumstance,
occurrence, fact, condition, change or effect, individually or in the aggregate,
that is materially adverse to (A) the ability of the Company to conduct its
proposed business, or (B) the ability of the Company to perform its obligations
under this Agreement or the validity or enforceability of this Agreement or the
Shares.
(g) Consents. No consent, approval, authorization or order of any court or other
governmental agency or body has been or is required for the performance of this
Agreement or for the consummation by the Company of any of the transactions
contemplated hereby (except as have been obtained under the Securities Act, the
Exchange Act, from the Financial Industry Regulatory Authority ("FINRA") or as
may be required under state securities or applicable blue sky laws in connection
with the offer and sale of the Shares or under the laws of states in which the
Company may own real properties in connection with its qualification to transact
business in such states or as may be required by subsequent events which may
occur).
(h) Actions or Proceedings. As of the date hereof, there are no actions, suits
or proceedings against, or investigations of, the Company or its subsidiaries
pending before any court, arbitrator, administrative agency or other tribunal:
(i) asserting the invalidity of this Agreement;
(ii) seeking to prevent the issuance of the Shares or the consummation of any of
the transactions contemplated by this Agreement;
(iii) that would materially and adversely affect the performance by the Company
of its obligations under or the validity or enforceability of, this Agreement or
the Shares;
(iv) that would result in a Company MAE; or
(v) seeking to affect adversely the federal income tax attributes of the Shares
except as described in the PPM.

--------------------------------------------------------------------------------



The Company promptly will give notice to the Placement Agent of the occurrence
of any action, suit, proceeding or investigation of the type referred to above
arising or occurring after the date hereof.
(i) Sales Literature. Any supplemental sales literature or advertisement
(including, without limitation any "broker-dealer use only" material),
regardless of how labeled or described, used in addition to the PPM in
connection with the Offering which previously has been, or hereafter is,
furnished or approved by the Company (collectively, "Approved Sales
Literature"), shall be in compliance in all material respects with all federal
and state securities laws, rules and regulations. To the knowledge of the
Company, any and all Approved Sales Literature did not or will not at the time
provided for use include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(j) Authorization of Shares and Warrants. The Shares and the Warrants have been
duly authorized and, upon payment therefor as provided in this Agreement and the
PPM, will be validly issued, fully paid and non-assessable and will conform to
the description thereof contained in the PPM.  The shares of common stock
issuable upon exercise of the Warrants have been reserved by the Company for
issuance thereunder and, upon the exercise of the Warrants in accordance with
its terms, including the payment of the exercise price therefor, the common
stock to be issued following such exercise of the Warrants will be validly
issued, fully paid and non-assessable.
(k) Fees. Any fees and other governmental charges payable in connection with the
execution and delivery of this Agreement or the issuance, delivery and sale of
the Shares have been or will be paid when due.
(l) Investment Company. The Company does not intend to conduct its business so
as to be an "investment company" or under the control of an "investment company"
as such terms are defined in the Investment Company Act of 1940, as amended and
will exercise reasonable diligence to ensure that it does not become an
"investment company."
(m) Taxes. The Company has filed or will file all material federal, state and
foreign income tax returns required to be filed by or on behalf of the Company
on or before the due dates therefor (taking into account all extensions of time
to file) and has paid or provided for the payment of all such material taxes
except those being contested in good faith, indicated by such tax returns and
all assessments received by the Company to the extent that such taxes or
assessments have become due.
(n) REIT Qualifications. The Company has made a timely election to be subject to
tax as a REIT pursuant to Sections 856 through 860 of the Internal Revenue Code
of 1986, as amended (the "Code") commencing with its taxable year that will end
December 31, 2016.  Commencing with such taxable year, the Company has been
organized in conformity with the requirements for qualification as a REIT under
the Code, and its current and proposed method of operation as described in the
PPM will enable it to continue to meet the requirements for qualification and
taxation as a REIT under the Code.
(o) Independent Registered Public Accounting Firm. The accountants who have
certified certain financial statements included with the PPM are an independent
registered public accounting firm within the meaning of the Securities Act and
the Securities Act Rules and Regulations. Such accountants have not been engaged
by the Company to perform any "prohibited activities" (as defined in Section 10A
of the Exchange Act).
(p) Preparation of the Financial Statements. The financial statements filed with
the Commission and incorporated by reference in the PPM present fairly the
consolidated financial position of the Company as of and at the dates indicated
and the results of their operations and cash flows for the periods specified.
Such financial statements have been prepared in conformity with generally
accepted accounting principles as applied in the United States applied on a
consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto.

--------------------------------------------------------------------------------



(q) Government Permits. The Company and its subsidiaries possess such
certificates, authorities or permits issued by the appropriate state, federal or
foreign regulatory agencies or bodies necessary to conduct the business now
operated by them, other than those the failure to possess or own would not have,
individually or in the aggregate, a Company MAE. Neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would result in a Company MAE.
(r) Advisor; Advisory Agreement.
(i) The Advisor is a limited liability company duly formed and validly existing
under the laws of the State of Nevada, with all requisite power and authority to
enter into this Agreement and to carry out its obligations hereunder.
(ii) Each of this Agreement and the Advisory Agreement is duly and validly
authorized, executed and delivered by or on behalf of the Advisor and, assuming
due authorization, execution and delivery of this Agreement by the Placement
Agent, will constitute a valid and binding agreement of the Advisor enforceable
in accordance with its terms, except as such enforceability may be limited by
the Enforceability Exceptions.
(iii) The execution and delivery of each of this Agreement and the Advisory
Agreement and the performance hereunder and thereunder by the Advisor do not and
will not conflict with, or result in a breach of any of the terms and provisions
of, or constitute a default under: (i) the Advisor's certificate of formation,
limited liability company agreement or other organizational documents; (ii) any
material indenture, mortgage, stockholders agreement, note, lease or other
material agreement or instrument to which the Advisor or any of its subsidiaries
is a party or by which the Advisor or any of its subsidiaries or any of their
properties is bound except, for purposes of this clause (ii) only, for such
conflicts, breaches or defaults that could not reasonably be expected to have or
result in, individually or in the aggregate, (A) a material adverse effect on
the condition, financial or otherwise, earnings or business of the Advisor, or
(B) a Company MAE; or (iii) any statute, rule or regulation or order of any
court or other governmental agency or body having jurisdiction over the Advisor
or any of its properties. No consent, approval, authorization or order of any
court or other governmental agency or body has been obtained nor is required for
the performance of the Advisory Agreement by the Advisor. The Advisor is not in
violation of its limited liability company agreement or other organizational
documents.
(iv) There is no action, suit, proceeding, inquiry or investigation before or
brought by any court or governmental agency or body, domestic or foreign, now
pending, against or affecting the Advisor.
(v) The Advisor possesses such certificates, authorities or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct the business now operated by it, other than those which the
failure to possess or own would not have or result in, individually or in the
aggregate, (A) a material adverse effect on the condition, financial or
otherwise, earnings, or business of the Advisor, (B) a Company MAE, or (C) a
material adverse effect on the performance of the services under the Advisory
Agreement by the Advisor, and the Advisor has not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit.
(s) Sponsor. 
(i) The Sponsor is a limited liability company duly formed and validly existing
under the laws of the State of Nevada, with all requisite power and authority to
enter into this Agreement and to carry out its obligations hereunder.
(ii) This Agreement is duly and validly authorized, executed and delivered by or
on behalf of the Sponsor and, assuming due authorization, execution and delivery
of this Agreement by the Placement Agent, will constitute a valid and binding
agreement of the Sponsor enforceable in accordance with its terms, except as
such enforceability may be limited by the Enforceability Exceptions.

--------------------------------------------------------------------------------



(iii) The execution and delivery of this Agreement and the performance hereunder
by the Sponsor does not and will not conflict with, or result in a breach of any
of the terms and provisions of, or constitute a default under: (i) the Sponsor's
certificate of formation, limited liability company agreement or other
organizational documents; (ii) any material indenture, mortgage, stockholders
agreement, note, lease or other material agreement or instrument to which the
Sponsor or any of its subsidiaries is a party or by which the Sponsor or any of
its subsidiaries or any of their properties is bound except, for purposes of
this clause (ii) only, for such conflicts, breaches or defaults that could not
reasonably be expected to have or result in, individually or in the aggregate,
(A) a material adverse effect on the condition, financial or otherwise, earnings
or business of the Sponsor, or (B) a Company MAE; or (iii) any statute, rule or
regulation or order of any court or other governmental agency or body having
jurisdiction over the Sponsor or any of its properties. No consent, approval,
authorization or order of any court or other governmental agency or body has
been obtained nor is required for the performance of this Agreement by the
Sponsor. The Sponsor is not in violation of its limited liability company
agreement or other organizational documents.
(iv) There is no action, suit, proceeding, inquiry or investigation before or
brought by any court or governmental agency or body, domestic or foreign, now
pending, against or affecting the Sponsor.
(v) The Sponsor possesses such certificates, authorities or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct the business now operated by it, other than those which the
failure to possess or own would not have or result in, individually or in the
aggregate, (A) a material adverse effect on the condition, financial or
otherwise, earnings, or business of the Sponsor, or (B) a Company MAE, and the
Sponsor has not received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit.
2. Representations and Warranties of the Placement Agent. The Placement Agent
represents and warrants to the Company, the Advisor and the Sponsor during the
term of this Agreement that:
(a) Organization Status. The Placement Agent is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Nevada, with all requisite power and authority to enter into this Agreement and
to carry out its obligations hereunder.
 
(b) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Placement Agent, and assuming due authorization,
execution and delivery of this Agreement by the Company, will constitute a valid
and legally binding agreement of the Placement Agent enforceable against the
Placement Agent in accordance with its terms, except as enforceability may be
limited by the Enforceability Exceptions.
(c) No Conflict. The execution and delivery of this Agreement, the consummation
of the transactions herein contemplated and compliance with the terms of this
Agreement by the Placement Agent will not conflict with, or result in a breach
of any of the terms or provisions of, or constitute a default under:
(i) its organizational documents;
(ii) any material indenture, mortgage, deed of trust, voting trust agreement,
note, lease or other material agreement to which the Placement Agent or its
subsidiaries is a party or by which it or any of its subsidiaries may be bound,
or to which any of the property or assets of the Placement Agent is subject; or
(iii) any statute rule, regulation, writ, injunction or decree of any
government, governmental instrumentality or court, domestic or foreign, having
jurisdiction over the Placement Agent or its assets, properties or operations,
except in the case of clause (ii) or (iii) for such conflicts, breaches or
defaults that would not, individually or in the aggregate, have a material
adverse effect on the condition (financial or otherwise), earnings, business,
properties or results of operations of the Placement Agent.

--------------------------------------------------------------------------------



(d) Broker-Dealer Registration; FINRA Membership. The Placement Agent is, and
during the term of this Agreement will be, duly registered as a broker-dealer
pursuant to the provisions of the Exchange Act, a member in good standing of
FINRA, and a broker or dealer duly registered as such in those states where the
Placement Agent is required to be registered in order to carry out the Offering
as contemplated by this Agreement. Moreover, the Placement Agent's employees and
representatives have all required licenses and registrations to act under this
Agreement. There is no provision in the Placement Agent's FINRA membership
agreement that would restrict the ability of the Placement Agent to carry out
the Offering as contemplated by this Agreement.
(e) Disclosure. The information under the caption "Plan of Distribution" in the
PPM, insofar as it relates to the Placement Agent, and all other information
furnished to the Company by the Placement Agent expressly for use in the PPM,
does not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
3. Offering and Sale of the Shares.
(a) Appointment; Offering Period. Upon the terms and subject to the conditions
set forth in this Agreement, the Company hereby appoints the Placement Agent as
its agent and distributor to solicit subscriptions for the Shares and the
Warrants at the applicable subscription price.
(i) The Placement Agent hereby accepts such agency and agrees to use its best
efforts to sell or cause to be sold the Shares and the Warrants in such
quantities and to such persons in accordance with such terms as are set forth in
this Agreement and the PPM. The Placement Agent shall do so during the period
commencing on date hereof and ending on the earliest to occur of the following
(the "Offering Period"):
(1) the acceptance by the Company of subscriptions for $50,000,000 in Shares;
(2) two years from the date of the first purchase of the Shares; and
(3) the liquidation or dissolution of the Company.
(iii) Under no circumstances will the Placement Agent be obligated to underwrite
or purchase any Shares for its own account and, in soliciting purchases of
Shares, the Placement Agent shall act solely as the Company's agent and not as
an underwriter or principal.
(b) Subscription Documents.
(i) Each person desiring to purchase Shares through the Placement Agent will be
required to complete and execute the subscription documents described in the
PPM.  Payments for Shares shall be made payable in accordance with the
subscription instructions in the PPM. At such time, the Placement Agent shall
forward original checks together with an original Subscription Agreement,
executed and initialed by the subscriber as provided for in the Subscription
Agreement, and an original Accredited Investor Representation Letter, executed
by the subscriber as provided in the Accredited Investor Representation Letter,
to the Company, at the address provided in the Subscription Agreement.
(c) Completed Sale. A sale of a Share shall be deemed by the Company to be
completed for purposes of Section 3(d) if and only if:
(i) the Company or an agent of the Company has received a properly completed and
executed subscription agreement, together with payment of the full purchase
price of each purchased Share, from an investor who satisfies the applicable
suitability standards and minimum purchase requirements set forth in the PPM as
determined by the Placement Agent in accordance with the provisions of this
Agreement;
(ii) the Company has accepted such subscription; and

--------------------------------------------------------------------------------



(iii) such investor has been admitted as a stockholder of the Company.
The Placement Agent hereby acknowledges and agrees that the Company, in its sole
and absolute discretion, may accept or reject any subscription, in whole or in
part, for any reason whatsoever or no reason, and no commission will be paid to
the Placement Agent with respect to that portion of any subscription which is
rejected.
(d) Placement Agent Compensation.
(i)  Subject to the provisions contained in the PPM or this Section 3(d), the
Company will pay selling commissions of up to 6.0% of gross offering proceeds
from the sale of the Shares in this Offering, including sales by affiliated and
non-affiliated selling agents, including by Placement Agent.  The Placement
Agent may reallow all or a portion of its selling commissions attributable to a
participating selling agent.
(ii)  The Company may pay non-affiliated selling agents a one-time fee to be
separately negotiated with each selling agent and the Placement Agent for due
diligence expenses of up to 2.0% of gross offering proceeds from the sale of the
Shares in this Offering.
(ii)  The Company will pay the Placement Agent a deal manager fee of up to 2.0%
of gross offering proceeds from the sale of the Shares in this Offering as
compensation for acting as dealer manager and lead placement agent pursuant to
this Agreement.  The Placement Agent may reallow a portion of its dealer manager
fee earned on the proceeds raised by a participating selling agent, to such
participating selling agent as a marketing fee. The amount of the marketing fee
to be reallowed to any participating broker-dealer may be determined by the
Placement Agent in its sole discretion.
(iv) All sales commissions payable to the Placement Agent will be paid within 10
business days after the investor subscribing for the Share is admitted as a
stockholder of the Company, in an amount equal to the sales commissions payable
with respect to such Shares.
(v) In no event shall the total aggregate underwriting compensation payable in
connection with the Offering, including, but not limited to, selling
commissions, exceed 10.0% of gross offering proceeds from the Offering in the
aggregate. The Placement Agent shall repay to the Sponsor or its affiliates any
excess amounts received over 10% of gross offering proceeds from the sale of the
Shares in the Offering attributable to the Placement Agent pursuant to this
Agreement. If the Offering is abruptly terminated before reaching the maximum
amount offered by the Company pursuant to the PPM, the Placement Agent will
repay any additional amounts necessary to ensure that the total aggregate
underwriting compensation payable in connection with the Offering does not
exceed FINRA's 10% cap on underwriting compensation pro rata based on its sales
of Shares in the Offering.
(iv) Notwithstanding anything to the contrary contained herein, if the Company
pays any selling commission to the Placement Agent for sale by the Placement
Agent of one or more Shares  and the subscription is rescinded as to one or more
of such Shares covered by such subscription, then the Company shall decrease the
next payment of selling commissions or other compensation otherwise payable to
the Placement Agent by the Company under this Agreement by an amount equal to
the commission rate established in this Section 3(d), multiplied by the number
of Shares as to which the subscription is rescinded. If no payment of selling
commissions or other compensation is due to the Placement Agent after such
withdrawal occurs, then the Placement Agent shall pay the amount specified in
the preceding sentence to the Company within a reasonable period of time not to
exceed 30 days following receipt of notice by the Placement Agent from the
Company, the Sponsor or its affiliates stating the amount owed as a result of
rescinded subscriptions.

--------------------------------------------------------------------------------



4. Expenses.
(a) Subject to Sections 4(b) and 4(c), the Placement Agent shall pay its own
entire costs and expenses incident to the performance of its obligations under
this Agreement.
(b) The Company agrees to pay all costs and expenses related to:
(i) expenses of preparing and printing the PPM, any amendment or supplement
thereto and any Approved Sales Literature as herein provided, including legal
and accounting fees incurred in connection therewith;
(ii) fees and expenses incurred in connection with any required filing with the
FINRA; and
(iii) expenses of qualifying the Shares for offering and sale under state blue
sky and securities laws.
The Company may use up to 2.0% of the gross offering proceeds to pay or
reimburse its affiliates, including the Placement Agent, for any such costs and
expenses and any other offering expenses of the Company incurred on behalf and
at the request of the Company.
(c) The Company shall reimburse the Placement Agent for certain costs and
expenses incident to the Offering, to the extent permitted pursuant to
prevailing rules and regulations of FINRA, including expenses, fees and taxes
incurred in connection with: (a) customary travel, lodging, meals and reasonable
entertainment expenses incurred in connection with the Offering; (b) attendance
at broker-dealer sponsored conferences, educational conferences sponsored by the
Company, industry sponsored conferences and informational seminars; and (c)
customary promotional items; provided, however, that, no costs and expenses
shall be reimbursed by the Company pursuant to this Section 4(c) that would
cause the total underwriting compensation paid in connection with the Offering
to exceed 10% of the gross proceeds from the sale of the Shares.
(d) Notwithstanding anything to the contrary set forth in this Agreement,
neither the Company nor the Sponsor or its affiliates shall pay, or reimburse
the Advisor for, the costs and expenses described in this Section if the payment
or reimbursement of such expenses would cause the aggregate of the Company's
"organization and offering expenses" as defined by FINRA Rule 2310 (including
all Offering expenses for which the Company is responsible as described in
Section 4(b), reimbursements for bona fide due diligence expenses paid from
proceeds from the Offering as described in Section 3(d), all of the other
compensation described in Section 3(d)) to exceed 15.0% of the gross proceeds
from the sale of the Shares.


5. Conditions to the Placement Agent's Obligations.


(a) The Placement Agent's obligations hereunder shall be subject to the
following terms and conditions and if all such conditions are not satisfied or
waived by the Placement Agent on or before the first purchase of the Shares or
at any time thereafter until the termination of the Offering Period (as defined
in Section 3(a)):
(i) The representations and warranties on the part of the Company contained in
this Agreement hereof shall be true and correct in all material respects and the
Company shall have complied with its covenants, agreements and obligations
contained in this Agreement in all material respects; and
(ii) The PPM, and any amendment or any supplement thereto, shall not contain any
untrue statement of material fact, or omit to state a material fact that is
required to be stated therein or is necessary to make the statements therein not
misleading.
6. Covenants of the Company and the Advisor. The Company and the Advisor
covenant and agree with the Placement Agent as follows:

--------------------------------------------------------------------------------



(a) Securities Laws. The Company will comply in all material respects with all
federal and state securities laws, rules and regulations which are required to
be complied with in order to permit the continuance of offers and sales of the
Shares in accordance with the provisions hereof and of the PPM.
(b) Orders. If the Commission or any state securities administrator shall issue
any stop order or any other order preventing or suspending the Offering or the
use of the PPM in any jurisdiction, or shall institute any proceedings for that
purpose, then the Company will promptly notify the Placement Agent and use its
best efforts to prevent the issuance of any such order and, if any such order is
issued, to use its best efforts to obtain the removal thereof as promptly as
possible.
(c) Blue Sky Qualifications. The Company will use its commercially reasonable
efforts to qualify or exempt the Shares, as and to the extent required, for
offering and sale under the securities or blue sky laws of such jurisdictions as
the Placement Agent and the Company shall mutually agree upon and to make such
applications, file such documents and furnish such information as may be
reasonably required for that purpose. The Company will, at the Placement Agent's
request, furnish the Placement Agent with a copy of such papers filed by the
Company in connection with any such qualification. The Company will promptly
advise the Placement Agent of the issuance by such securities administrators of
any stop order preventing or suspending the use of the PPM or of the institution
of any proceedings for that purpose, and will use its best efforts to prevent
the issuance of any such order and if any such order is issued, to use its best
efforts to obtain the removal thereof as promptly as possible.
(d) Amendments and Supplements. If, at any time any event shall have occurred to
the knowledge of the Company, or the Company receives notice from the Placement
Agent that it believes such an event has occurred, as a result of which the PPM
or any Approved Sales Literature as then amended or supplemented would include
any untrue statement of a material fact, or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, or if it is necessary at any time to amend
or supplement the PPM to comply with the Securities Act, then the Company will
promptly notify the Placement Agent thereof (unless the information shall have
been received from the Placement Agent) and will prepare an amendment or
supplement which will correct such statement or effect such compliance to the
extent required, and shall make available to the Placement Agent thereof
sufficient copies for its own use.
 
(e) Copies of PPM. The Company will furnish the Placement Agent with copies of
the PPM, including its exhibits, and all amendments and supplements thereto, as
the Placement Agent may reasonably request for sale of the Shares.
(f) Qualification to Transact Business. The Company will take all steps
necessary to ensure that at all times the Company will validly exist as a
Maryland corporation and will be qualified to do business in all jurisdictions
in which the conduct of its business requires such qualification and where such
qualification is required under local law.
(g) Authority to Perform Agreements. The Company undertakes to obtain all
consents, approvals, authorizations or orders of any court or governmental
agency or body which are required for the Company's performance of this
Agreement and under the Articles of Amendment and Restatement and bylaws for the
consummation of the transactions contemplated hereby and thereby, respectively,
or the conducting by the Company of the business described in the PPM.
(h) Sales Literature. The Company will furnish to the Placement Agent as
promptly as shall be practicable upon request any Approved Sales Literature
(provided that the use of said material has been first approved for use to the
extent required by all appropriate regulatory agencies). Any supplemental sales
literature or advertisement, regardless of how labeled or described, used in
addition to the PPM in connection with the Offering which is furnished or
approved by the Company (including, without limitation, Approved Sales
Literature) shall, to the extent required, be filed with and, to the extent
required, approved by the appropriate securities agencies and bodies. The
Company agrees to prepare sales literature reasonably requested by the Placement

--------------------------------------------------------------------------------



Agent in connection with the Offering. The Company and the Placement Agent agree
that all sales literature developed in connection with the Offering shall be the
property of the Company and the Company shall have control of all such sales
literature. Each of the Company and the Advisor will not (and will cause its
affiliates to not) : (1) show or give to any investor or prospective investor or
reproduce any material or writing that is marked "broker-dealer use only" or
otherwise bearing a legend denoting that it is not to be used in connection with
the sale of Shares to members of the public; and (2) show or give to any
investor or prospective investor in a particular jurisdiction any material or
writing if such material bears a legend denoting that it is not to be used in
connection with the sale of Shares to members of the public in such
jurisdiction.
(i) Use of Proceeds. The Company intends to apply the proceeds from the sale of
the Shares and substantially as set forth in the PPM.
(j) Regulatory Filings. Notwithstanding anything herein to the contrary, the
Company shall provide the Placement Agent with a copy of any notice, filing,
application, registration, document, correspondence or other information that
the Company delivers, makes or files with any governmental authority or agency
(federal, state or otherwise) or with FINRA in connection with the Offering,
this Agreement or any of the transactions completed hereby.
7. Covenants of the Placement Agent. The Placement Agent covenants and agrees
with the Company as follows:
(a) Compliance with Laws.
(i) With respect to the Placement Agent's participation in the offer and sale of
the Shares (including, without limitation, any resales and transfers of Shares),
the Placement Agent agrees to comply in all material respects with all
applicable requirements of the Securities Act, the Securities Act Rules and
Regulations, the Exchange Act, the Exchange Act Rules and Regulations and all
other federal regulations applicable to the Offering, the sale of Shares and
with all applicable state securities or blue sky laws, and the Rules of FINRA
applicable to the Offering, from time to time in effect. The Placement Agent
will not offer the Shares for sale in any jurisdiction unless and until it has
been advised that the Shares are either registered in accordance with, or exempt
from, the securities and other laws applicable thereto.
 
(ii) In addition, the Placement Agent shall, in accordance with applicable law
or as prescribed by any state securities administrator, provide to any
prospective investor copies of any prescribed document which is part of the PPM
and any supplements thereto during the course of the Offering and prior to the
sale. The Company may provide the Placement Agent with certain Approved Sales
Literature to be used by the Placement Agent in connection with the solicitation
of purchasers of the Shares. If the Placement Agent elects to use such Approved
Sales Literature, then the Placement Agent agrees that such material shall not
be used by it in connection with the solicitation of purchasers of the Shares
unless accompanied or preceded by the PPM, as it may be amended or supplemented
in the future.
(iii) The Placement Agent agrees that it will not use any Approved Sales
Literature other than those provided to the Placement Agent by the Company for
use in the Offering. The use of any other sales material is expressly
prohibited.
(b) No Additional Information. In offering the Shares for sale, the Placement
Agent shall not give or provide any information or make any representation other
than those contained in the PPM. The Placement Agent shall not (i) show or give
to any investor or prospective investor or reproduce any material or writing
that is supplied to it by the Company and marked "broker-dealer use only" or
otherwise bearing a legend denoting that it is not to be used in connection with
the sale of Shares to members of the public; and (ii) show or give to any
investor or prospective investor in a particular jurisdiction any material or
writing that is supplied to it by the Company if such material bears a legend
denoting that it is not to be used in connection with the sale of Shares to
members of the public in such jurisdiction.

--------------------------------------------------------------------------------



(c) Sales of Shares. The Placement Agent shall solicit purchases of the Shares
in the jurisdictions in which the Placement Agent is legally qualified to so act
and in which the Placement Agent has been advised by the Company or counsel to
the Company that such solicitations can be made.
(d) Subscription Agreement. The Placement Agent will comply in all respects with
the subscription procedures and "Plan of Distribution" set forth in the PPM.
Subscriptions will be submitted by the Placement Agent to the Company only on
the forms which are included as an exhibit to the PPM. The Placement Agent
understands and acknowledges that such Subscription Agreement musts be executed
and initialed by the subscriber as provided for by such Subscription Agreements.
(e) Suitability.
(i) The Placement Agent will offer Shares only to persons that it has reasonable
grounds to believe meet the financial qualifications set forth in the PPM or in
any suitability letter or memorandum sent to it by the Company and will only
make offers to persons in the states in which it is advised in writing by the
Company that such Shares are qualified for sale or that such qualification is
not required. In offering Shares, the Placement Agent will comply with the
provisions of all applicable rules and regulations relating to suitability of
investors, including without limitation the FINRA Rules.
(ii) The Placement Agent agrees that in recommending the purchase of the Shares
in the Offering to an investor, the Placement Agent and each person associated
with the Placement Agent that makes such recommendation shall have reasonable
grounds to believe, on the basis of information obtained from the investor
concerning the investor's investment objectives, other investments, financial
situation and needs, and any other information known by the Placement Agent, the
person associated with the Placement Agent that:
(1) the investor is or will be in a financial position appropriate to enable the
investor to realize to a significant extent the benefits described in the PPM,
including the tax benefits where they are a significant aspect of an investment
in the Shares;
(2) the investor has a fair market net worth sufficient to sustain the risks
inherent in the Offering, including loss of investment and lack of liquidity;
and
(3) an investment in the Shares offered in the Offering is otherwise suitable
for the investor.
 
(iii) The Placement Agent agrees, as to investors to whom it makes a
recommendation with respect to the purchase of the Shares in the Offering, to
maintain in the files of the Placement Agent documents disclosing the basis upon
which the determination of suitability was reached as to each investor.
(iv) In making the determinations as to financial qualifications and as to
suitability required by the PPM, the Placement Agent may rely on (A)
representations from investment advisers who are not affiliated with the
Placement Agent, banks acting as trustees or fiduciaries, and (B) information it
has obtained from a prospective investor, including such information as the
investment objectives, other investments, financial situation and needs of the
person or any other information known by the Placement Agent after due inquiry.
Notwithstanding the foregoing, the Placement Agent shall not execute any
transaction in the Company in a discretionary account without prior written
approval of the transaction by the customer.
(f) Electronic Delivery. If the Placement Agent intends to use electronic
delivery to distribute the PPM to any person, then the Placement Agent will
comply with all applicable requirements of the Commission, the Blue Sky laws
and/or FINRA and any other laws or regulations related to the electronic
delivery of documents.

--------------------------------------------------------------------------------



(g) AML Compliance. The Placement Agent represents to the Company that it has
established and implemented an anti-money laundering compliance program ("AML
Program") in accordance with applicable law, including Exchange Act Rules and
Regulations and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended (the
"USA PATRIOT Act"), specifically including, but not limited to, Section 352 of
the International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001 (the "Money Laundering Abatement Act", and together with the USA PATRIOT
Act, the "AML Rules"), reasonably expected to detect and cause the reporting of
suspicious transactions in connection with the offering and sale of the Shares.
The Placement Agent further represents that it is currently in compliance with
all AML Rules, specifically including, but not limited to, the Customer
Identification Program requirements under Section 326 of the Money Laundering
Abatement Act, and the Placement Agent hereby covenants to remain in compliance
with such requirements and shall, upon request by the Company, provide a
certification to the Company that, as of the date of such certification (i) its
AML Program is consistent with the AML Rules, and (ii) it is currently in
compliance with all AML Rules, specifically including, but not limited to, the
Customer Identification Program requirements under Section 326 of the Money
Laundering Abatement Act.
(h) Recordkeeping. The Placement Agent will comply with the record keeping
requirements of the Exchange Act, including, but not limited to, Rules 17a-3 and
17a-4 promulgated under the Exchange Act, and shall maintain, for at least six
years or for a period of time not less than that required in order to comply
with all applicable federal, state and other regulatory requirements, whichever
is later, such records with respect to each investor who purchases Shares,
information used to determine that the investor meets the suitability standards
imposed on the offer and sale of the Shares (both at the time of the initial
subscription and at the time of any additional subscriptions), the amount of
Shares sold, and a representation of the investor that the investor is investing
for the investor's own account or, in lieu of such representation, information
indicating that the investor for whose account the investment was made met the
suitability standards.
(i) Suspension or Termination of Offering. The Placement Agent agrees to suspend
or terminate the offering and sale of the Shares upon request of the Company at
any time and to resume the offering and sale of the Shares upon subsequent
request of the Company.
(j) Cooperation. Upon the expiration or earlier termination of this Agreement,
the Placement Agent will use reasonable efforts to cooperate fully with the
Company and any other party that may be necessary to accomplish an orderly
transfer and transfer to a successor Placement Agent of the operation and
management of the of the services the Placement Agent is providing to the
Company under this Agreement. The Placement Agent will not be entitled to
receive any additional fee in connection with the foregoing provisions of this
Section 7(j), but the Company will pay or reimburse the Placement Agent for any
out-of-pocket expenses reasonably incurred by the Placement Agent in connection
therewith.
(k) Legal Action Related to Selling Commissions or Due Diligence Fees. The
Placement Agent shall not bring any action, suit or other proceeding against the
Company or any of its assets with respect to any selling commissions or due
diligence fees, including without limitation any proceeding claiming nonpayment
of selling commissions or due diligence fees by the Sponsor or its affiliates
(other than the Company). The Company shall not be subject to any losses,
claims, expenses (including the reasonable legal and other expenses incurred in
investigating and defending any such claims or liabilities), damages or
liabilities whatsoever with respect to any selling commissions or due diligence
fees and none of its assets shall be used in any way to pay for, or support the
payment of, any selling commissions or due diligence fees.
(l) Placement Agent Authority.  The Placement Agent is hereby authorized to act
on behalf of the Company as dealer manager and lead placement agent in
connection with the sale of the Shares in this Offering. In such capacity, the
Placement Agent has the exclusive authority to engage other selling agents to
act as selling agents in connection with the Offering.  Any such engagement
shall be documented in writing in a Company-approved form of a selling agent
agreement between such selling agent and the Placement Agent.

--------------------------------------------------------------------------------



 As dealer manager and lead placement agent, the Placement Agent shall provide,
as needed, such other services in connection with the Offering, including
conducting broker-dealer or selling agent seminars, holding informational
meetings and providing information and answering any questions concerning this
Offering. As dealer manager, the Placement Agent shall also manage, direct and
supervise its associated persons in connection with the Offering.  The Placement
Agent shall also have authority to resolve any disputes as to the payment of any
commissions to any selling agents.
8. Indemnification.
(a) Indemnified Parties Defined. For the purposes of this Agreement, an
"Indemnified Party" shall mean a person or entity entitled to indemnification
under Section 8, as well as such person's or entity's officers, directors,
employees, members, partners, affiliates, agents and representatives, and each
person, if any, who controls such person or entity within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act.
(b) Indemnification of the Placement Agent.
(i) The Company will indemnify, defend and hold harmless the Placement Agent,
and its respective Indemnified Parties, from and against any losses, claims,
expenses (including reasonable legal and other expenses incurred in
investigating and defending such claims or liabilities), damages or liabilities,
joint or several, to which the Placement Agent, or its respective Indemnified
Parties, may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such losses, claims, expenses, damages or liabilities (or
actions in respect thereof) arise out of or are based upon:
(1) in whole or in part, any material inaccuracy in a representation or warranty
contained herein by the Company, any material breach of a covenant contained
herein by the Company, or any material failure by the Company to perform its
obligations hereunder or to comply with state or federal securities laws
applicable to the Offering;
(2) any untrue statement or alleged untrue statement of a material fact
contained (A) in the PPM or any amendment or supplement to the PPM (B) in any
Approved Sales Literature, or (C) in any blue sky application or other document
executed by the Company or on its behalf specifically for the purpose of
qualifying or exempting any or all of the offered Shares for sale under the
securities laws of any jurisdiction or based upon written information furnished
by the Company under the securities laws thereof (any such application, document
or information being hereinafter called a "Blue Sky Application"); or
(3) the omission or alleged omission to state a material fact required to be
stated in the PPM to make the statements therein not misleading or the omission
or alleged omission to state a material fact required to be stated in the PPM or
any amendment or supplement to the PPM to make the statements therein, in light
of the circumstances under which they were made, not misleading.
(ii) The Company will reimburse the Placement Agent, and its respective
Indemnified Parties, for any reasonable legal or other expenses incurred by the
Placement Agent, and its respective Indemnified Parties, in connection with
investigating or defending such loss, claim, expense, damage, liability or
action; provided, however, that the Company will not be liable in any such case
to the extent that any such loss, claim, expense, damage or liability arises out
of, or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission made in reliance upon and in conformity with written
information furnished to the Company or the Placement Agent in the preparation
of (A) the PPM or any amendment or supplement to the PPM (B) any such Approved
Sales Literature or (C) any such Blue Sky Application; and further provided that
the Company will not be liable in any such case if it is determined that the
Placement Agent was at fault in connection with the loss, claim, expense, damage
or liability. This indemnity agreement will be in addition to any liability
which the Company may otherwise have.

--------------------------------------------------------------------------------

 
(iii) Notwithstanding anything to the contrary set forth herein, as required by
Section II.G. of the NASAA REIT Guidelines, the indemnification and agreement to
hold harmless provided in this Section 8(b) is further limited to the extent
that no such indemnification by the Company of the Placement Agent, or its
respective Indemnified Parties, shall be permitted under this Agreement for, or
arising out of, an alleged violation of federal or state securities laws, unless
one or more of the following conditions are met: (a) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the particular Indemnified Party; (b) such claims have been
dismissed with prejudice on the merits by a court of competent jurisdiction as
to the particular Indemnified Party; or (c) a court of competent jurisdiction
approves a settlement of the claims against the particular Indemnified Party and
finds that indemnification of the settlement and the related costs should be
made, and the court considering the request for indemnification has been advised
of the position of the Commission and of the published position of any state
securities regulatory authority in which the securities were offered or sold as
to indemnification for violations of securities laws
.
 
(c) Placement Agent Indemnification of the Company. The Placement Agent will
indemnify, defend and hold harmless the Company and each of its Indemnified
Parties and each person who has signed the PPM, from and against any losses,
claims, expenses (including the reasonable legal and other expenses incurred in
investigating and defending any such claims or liabilities), damages or
liabilities to which any of the aforesaid parties may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
expenses, damages (or actions in respect thereof) arise out of or are based
upon:
(i) in whole or in part, any material inaccuracy in a representation or warranty
contained herein by the Placement Agent, any material breach of a covenant
contained herein by the Placement Agent, or any material failure by the
Placement Agent to perform its obligations hereunder or to comply with federal
or state securities laws applicable to the Placement Agent;
(ii) in the PPM or any amendment or supplement to the PPM or any Blue Sky
Application; or
(iii) the omission or alleged omission to state a material fact required to be
stated in the PPM or any amendment or supplement to the PPM to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that in each case described in clauses (ii)
and (iii) to the extent, but only to the extent, that such untrue statement or
omission was made in reliance upon and in conformity with written information
furnished to the Company by the Placement Agent expressly for use in the the PPM
or any such amendment thereof or supplement thereto;
(iv) any use of sales literature, including "broker-dealer use only" materials,
by the Placement Agent that is not Approved Sales Literature; or
(v) any untrue statement made by the Placement Agent or omission by the
Placement Agent to state a fact necessary in order to make the statements made,
in light of the circumstances under which they were made, not misleading in
connection with the Offering, in each case, other than statements or omissions
made in conformity with the PPM, any Approved Sales Literature or any other
materials or information furnished by or on behalf of the Company.
The Placement Agent will reimburse the aforesaid parties for any reasonable
legal or other expenses incurred in connection with the investigation or defense
of such loss, claim, expense, damage, liability or action.
If the Placement Agent brings any action against the Company or any of its
assets with respect to any selling commissions or due diligence fees, including
without limitation any proceeding claiming nonpayment of selling commissions or
due diligence fees by the Sponsor or its affiliates, which is prohibited by this
Agreement, then the Placement Agent shall be required to fully indemnify the
Company for all of its costs and expenses, including attorneys' fees, incurred
in connection with defending such action.

--------------------------------------------------------------------------------



This indemnity agreement will be in addition to any liability which the
Placement Agent may otherwise have.
(d) Action Against Parties; Notification.
(i) Promptly after receipt by any Indemnified Party under this Section 8 of
notice of the commencement of any action, such Indemnified Party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 8, promptly notify the indemnifying party of the commencement thereof;
provided, however, that the failure to give such notice shall not relieve the
indemnifying party of its obligations hereunder except to the extent it shall
have been actually prejudiced by such failure. In case any such action is
brought against any Indemnified Party, and it notifies an indemnifying party of
the commencement thereof, the indemnifying party will be entitled, to the extent
it may wish, jointly with any other indemnifying party similarly notified, to
participate in the defense thereof, with separate counsel.
(ii) Such participation shall not relieve such indemnifying party of the
obligation to reimburse the Indemnified Party for reasonable legal and other
expenses incurred by such Indemnified Party in defending itself, except for such
expenses incurred after the indemnifying party has deposited funds sufficient to
effect the settlement, with prejudice, of, and unconditional release of all
liabilities from, the claim in respect of which indemnity is sought. Any such
indemnifying party shall not be liable to any such Indemnified Party on account
of any settlement of any claim or action effected without the consent of such
indemnifying party, such consent not to be unreasonably withheld or delayed.
(e) Reimbursement of Fees and Expenses. An indemnifying party under Section 8 of
this Agreement shall be obligated to reimburse an Indemnified Party for
reasonable legal and other expenses as follows:
(i) In the case of the Company indemnifying the Placement Agent, the advancement
of funds to the Placement Agent for legal expenses and other costs incurred as a
result of any legal action for which indemnification is being sought shall be
permissible (in accordance with Section II.G. of the NASAA REIT Guidelines) only
if all of the following conditions are satisfied: (A) the legal action relates
to acts or omissions with respect to the performance of duties or services on
behalf of the Company; (B) the legal action is initiated by a third party who is
not a stockholder of the Company or the legal action is initiated by a
stockholder of the Company acting in his or her capacity as such and a court of
competent jurisdiction specifically approves such advancement; and (C) the
Placement Agent undertakes to repay the advanced funds to the Company, together
with the applicable legal rate of interest thereon, in cases in which the
Placement Agent is found not to be entitled to indemnification.
(ii) In any case of indemnification other than that described in Section 8(e)(i)
above, the indemnifying party shall pay all legal fees and expenses reasonably
incurred by the Indemnified Party in the defense of such claims or actions;
provided, however, that the indemnifying party shall not be obligated to pay
legal expenses and fees to more than one law firm in connection with the defense
of similar claims arising out of the same alleged acts or omissions giving rise
to such claims notwithstanding that such actions or claims are alleged or
brought by one or more parties against more than one Indemnified Party. If such
claims or actions are alleged or brought against more than one Indemnified
Party, then the indemnifying party shall only be obliged to reimburse the
expenses and fees of the one law firm (in addition to local counsel) that has
been participating by a majority of the indemnified parties against which such
action is finally brought; and if a majority of such indemnified parties is
unable to agree on which law firm for which expenses or fees will be
reimbursable by the indemnifying party, then payment shall be made to the first
law firm of record representing an Indemnified Party against the action or
claim. Such law firm shall be paid only to the extent of services performed by
such law firm and no reimbursement shall be payable to such law firm on account
of legal services performed by another law firm.

--------------------------------------------------------------------------------



9. Contribution.
(a) If Indemnification is Unavailable. If the indemnification provided for in
Section 8 is for any reason unavailable to or insufficient to hold harmless an
Indemnified Party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such Indemnified Party, as incurred:
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Placement Agent, respectively, from the proceeds
received in the Offering pursuant to this Agreement; or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) above but also the relative fault of the
Company and the Placement Agent, respectively, in connection with the statements
or omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable consideration.
 
(b) Relative Benefits. The relative benefits received by the Company and the
Placement Agent, respectively, in connection with the proceeds received in the
Offering pursuant to this Agreement shall be deemed to be in the same respective
proportion as the total net proceeds from the Offering pursuant to this
Agreement (before deducting expenses), received by the Company, and the total
selling commissions received by the Placement Agent in each case as set forth on
the cover of the PPM bear to the aggregate offering price of the Shares sold in
the Offering as set forth on such cover.
(c) Relative Fault. The relative fault of the Company and the Placement Agent,
respectively, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact related to information supplied by the
Company, by the Placement Agent, and the parties' relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.
(d) Pro Rata is Unreasonable. The Company and the Placement Agent agree that it
would not be just and equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable contributions referred to above in this
Section 9. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an Indemnified Party and referred to above in this Section
9 shall be deemed to include any legal or other expenses reasonably incurred by
such Indemnified Party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission or alleged omission.
(e) Limits. Notwithstanding the provisions of this Section 9, the Placement
Agent shall not be required to contribute any amount by which the total price at
which the Shares sold in the Offering by them exceeds the amount of any damages
which the Placement Agent has otherwise been required to pay by reason of any
untrue or alleged untrue statement or omission or alleged omission.
(f) Fraudulent Misrepresentation. No party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any party who was not guilty of such
fraudulent misrepresentation.
(g) Benefits of Contribution. For the purposes of this Section 9, the Placement
Agent's officers, directors, employees, members, partners, agents and
representatives, and each person, if any, who controls the Placement Agent
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution of the Placement Agent,
and each of the officers, directors, employees, members, partners, agents and
representatives of the Company, each officer of the Company who signed the PPM
and each person, if any, who controls the Company, within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act shall have the same
rights to contribution of the Company.

--------------------------------------------------------------------------------



10. Termination of this Agreement.
(a) Term; Expiration. This Agreement shall become effective as of the date
hereof. This Agreement may be terminated by either party upon 60 calendar days'
written notice to the other party. The applicable provisions of this Agreement
shall automatically expire on the termination date of the Offering as described
in Section 3(a) above.
(b) Delivery of Records Upon Expiration or Early Termination. Upon the
expiration or early termination of this Agreement for any reason, the Placement
Agent shall:
(i) promptly forward any and all funds, if any, in its possession which were
received from investors for the sale of Shares for the deposit of investor
funds;


(ii) to the extent not previously provided to the Company a list of all
investors who have subscribed for or purchased Shares; and
(iii) promptly deliver to the Company copies of any sales literature designed
for use specifically for the Offering that it is then in the process of
preparing. Upon expiration or earlier termination of this Agreement, the Company
shall pay to the Placement Agent all compensation to which the Placement Agent
is or becomes entitled under Section 3(d) at such time as such compensation
becomes payable.
11. Miscellaneous.
(a) Survival. The following provisions of the Agreement shall survive the
expiration or earlier termination of this Agreement: Section 3(d) (Placement
Agent Compensation); Section 8 (Indemnification); Section 9 (Contribution);
Section 10 (Termination of this Agreement) and this Section 11 (Miscellaneous).
Notwithstanding anything else that may be to the contrary herein, the expiration
or earlier termination of this Agreement shall not relieve a party for liability
for any breach occurring prior to such expiration or earlier termination. In no
event shall the Placement Agent be entitled to payment of any compensation in
connection with the Offering if the Offering is not completed according to this
Agreement; provided, however, that the reimbursement of out-of-pocket
accountable expenses actually incurred by the Placement Agent or person
associated with the Placement Agent shall not be presumed to be unfair or
unreasonable and shall be payable under normal circumstances and in compliance
with all federal and state rules and regulations, the Rules of FINRA and the
NASAA Guidelines.
(b) Notices. All notices or other communications required or permitted
hereunder, except as herein otherwise specifically provided, shall be in writing
and shall be deemed given or delivered: (i) when delivered personally or by
commercial messenger; (ii) one business day following deposit with a recognized
overnight courier service, provided such deposit occurs prior to the deadline
imposed by such service for overnight delivery; (iii) when transmitted, if sent
by facsimile copy, provided confirmation of receipt is received by sender and
such notice is sent by an additional method provided hereunder; in each case
above provided such communication is addressed to the intended recipient thereof
as set forth below:
If to the Company:
MVP REIT II, Inc.
12730 High Bluff Drive, #110
San Diego, California 92130
Facsimile No.: (858) 369-7958
Attention: Michael V. Shustek
If to the Advisor:
MVP Realty Advisor, LLC
12730 High Bluff Drive, #110
San Diego, California 92130
Facsimile No.: (858) 369-7958
Attention: Michael V. Shustek

--------------------------------------------------------------------------------



If to the Sponsor:
MVP Capital Partners II, LLC
12730 High Bluff Drive, #110
San Diego, California 92130
Facsimile No.: (858) 369-7958
Attention: Michael V. Shustek
If to the Placement Agent:
MVP American Securities, LLC
8880 W. Sunset Road, Suite 232
Las Vegas, Nevada 89148
Office: (702) 534-5580
Facsimile No.: (702) 605-8141
Attn: Shannon Haddow-Gibson
 
Any party may change its address specified above by giving each party notice of
such change in accordance with this Section 11(b).
(c) Successors and Assigns. No party shall assign (voluntarily, by operation of
law or otherwise) this Agreement or any right, interest or benefit under this
Agreement without the prior written consent of each other party. Subject to the
foregoing, this Agreement shall be fully binding upon, inure to the benefit of,
and be enforceable by, the parties hereto and their respective successors and
assigns.
(d) Invalid Provision. The invalidity or unenforceability of any provision of
this Agreement shall not affect the other provisions hereof, and this Agreement
shall be construed in all respects as if such invalid or unenforceable provision
were omitted.
(e) Applicable Law. This Agreement and any disputes relative to the
interpretation or enforcement hereto shall be governed by and construed under
the internal laws, as opposed to the conflicts of laws' provisions, of the State
of New York.
(f) Waiver. EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) RELATED TO OR ARISING OUT OF THIS AGREEMENT.
(g) Attorneys' Fees. If a dispute arises concerning the performance, meaning or
interpretation of any provision of this Agreement or any document executed in
connection with this Agreement, then the prevailing party in such dispute shall
be awarded any and all costs and expenses incurred by the prevailing party in
enforcing, defending or establishing its rights hereunder or thereunder,
including, without limitation, court costs and attorneys and expert witness
fees. In addition to the foregoing award of costs and fees, the prevailing also
shall be entitled to recover its attorneys' fees incurred in any post-judgment
proceedings to collect or enforce any judgment.
(h) No Partnership. Nothing in this Agreement shall be construed or interpreted
to constitute the Placement Agent as being in association with or in partnership
with the Company or one another, and instead, this Agreement only shall
constitute the Placement Agent as a broker authorized by the Company to sell and
to manage the sale by others of the Shares according to the terms set forth in
the PPM or this Agreement. Nothing herein contained shall render the Placement
Agent or the Company liable for the obligations of one another.
(i) Third Party Beneficiaries. Except for the persons and entities referred to
in Section 8 (Indemnification) and Section 9 (Contribution), there shall be no
third party beneficiaries of this Agreement, and no provision of this Agreement
is intended to be for the benefit of any person or entity not a party to this
Agreement, and no third party shall be deemed to be a beneficiary of any
provision of this Agreement. Except for the persons and entities referred to in
Section 8 and Section 9, no third party shall by virtue of any provision of this
Agreement have a right of action or an enforceable remedy against any party to
this Agreement. Each of the persons and entities referred to in Section 8 and
Section 9 shall be a third party beneficiary of this Agreement.

--------------------------------------------------------------------------------



(j) Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing by all of the parties hereto.
(k) Nonwaiver. The failure of any party to insist upon or enforce strict
performance by any other party of any provision of this Agreement or to exercise
any right under this Agreement shall not be construed as a waiver or
relinquishment to any extent of such party's right to assert or rely upon any
such provision or right in that or any other instance; rather, such provision or
right shall be and remain in full force and effect.
(l) Access to Information. The Company may authorize the Company's transfer
agent to provide information to the Placement Agent regarding recordholder
information about the clients of such Placement Agent who have invested with the
Company on an on-going basis for so long as the Placement Agent has a
relationship with such clients.
(m) Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in counterpart copies, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument comprising this Agreement.
 

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return it to us, whereupon this instrument will become a binding
agreement between you and the Company in accordance with its terms.
IN WITNESS WHEREOF, the parties hereto have each duly executed this Lead
Placement Agent Agreement as of the day and year set forth above.
 
     
THE COMPANY:
 
MVP REIT II, INC.
   
By:
 
/s/ Michael V. Shustek
 
 
 
Michael V. Shustek
 
 
Chief Executive Officer
 
THE ADVISOR:
 
MVP REALTY ADVISOR, LLC
   
By:
 
/s/ Michael V. Shustek
 
 
 
Michael V. Shustek
 
 
Managing Member
 
THE SPONSOR:
 
MVP CAPITAL PARTNERS II, LLC
   
By:
 
/s/ Michael V. Shustek
 
 
 
Michael V. Shustek
 
 
Managing Member
 
Accepted as of the date first above written:
 
THE PLACEMENT AGENT:
 
MVP AMERICAN SECURITIES, LLC
   
By:
 
/s/ Shannon Haddow-Gibson
 
 
 
Name: Shannon Haddow-Gibson
 
 
Title: Chief Compliance Officer


